Citation Nr: 0409940	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  97-23 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased disability rating for service-
connected internal derangement of the right knee, currently rated 
as 20 percent disabling.

2.  Entitlement to service connection for a right foot condition.

3.  Evaluation of service-connected residuals, left knee injury, 
status post meniscectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. G. Long, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to September 
1986.

These matters comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1996 rating decision and a September 
2002 rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Atlanta, Georgia (RO).  In a July 1996 rating 
decision, the RO denied the veteran's claim for entitlement to a 
rating in excess of 10 percent for his service-connected right 
knee condition.  The veteran appealed, and in a subsequent rating 
decision dated in August 1998, the RO increased the 10 percent 
disability rating to 20 percent.  However, since this increase did 
not constitute a full grant of the benefit sought, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993).  In the September 2002 rating decision, the RO 
denied the veteran's claim for entitlement to service connection 
for a right foot condition.  In December 2002, the RO granted 
service connection for residuals, left knee injury, status post 
meniscectomy.

In addition, the veteran and his representative appeared before 
the undersigned Acting Veterans Law Judge at a hearing at the 
regional office in Newark, N.J. in September 2003.

The claims for service connection for a right foot condition, and 
for a higher evaluation of service-connected residuals, left knee 
injury, status post meniscectomy, are the subject of the REMAND 
portion of this decision.





FINDINGS OF FACT

1.  The veteran's right knee disorder is principally manifested by 
recurrent pain, and generalized ligamentous laxity as well as 
severe subluxation and instability.

2.  The veteran's right knee condition is manifested by arthritic 
changes, substantiated by X-rays, with a noncompensable limitation 
of motion.

3.  The veteran's right knee disorder does not present such an 
unusual disability picture as to render application of the regular 
rating schedule provisions impracticable.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating not in excess of 30 
percent for service-connected internal derangement, right knee, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2003).

2.  The criteria for a separate 10 percent rating for arthritis of 
the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.59, 4.71a, Diagnostic Code 
5003 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, and 
expanded VA's duty to notify the claimant and his representative, 
if any, concerning certain aspects of claim development.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has held that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  In the present case, the Board finds 
the RO has satisfied its obligations under the VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C. §§ 5102 
and 5103 (West 2002).  The appellant was notified in the RO's July 
1996 rating decision that the evidence did not show that the 
criteria for an increased rating for a right knee condition had 
been met.  That is the key issue in this case, and the rating 
decision, as well as the February 1997 statement of the case 
(SOC), and the SSOC's dated in June 1997, August 1998, December 
1998, May 2002 and February 2003, informed the appellant of the 
relevant criteria.  In addition, the RO sent the veteran a VCAA 
notification letter, dated in June 2002.  That letter identified 
the information and evidence the RO would obtain and the 
information and evidence the veteran was responsible to provide.  
The Board concludes that the discussions therein adequately 
informed the veteran of the information and evidence needed to 
substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

With regard to the content of the June 2002 notice, the Board 
notes that in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  

In this case, in the June 2002 letter to the veteran from the RO, 
the RO (although it mischaracterized the claim) informed the 
appellant that VA would make reasonable efforts to obtain relevant 
records, including medical records, employment records, or records 
from other Federal agencies.  He was told that, "We will make 
reasonable efforts to help you to get evidence necessary to 
support your claim. "  He was notified that it was still his 
responsibility to make sure that these records were received by 
VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 
3.159(c)(1-3) (2003).  He was further notified inter alia, "You 
can help us with your claim by doing the following: tell us about 
any additional information or evidence that you want us to try to 
get for you."  Additional evidence was subsequently submitted, and 
it appears that all identified treatment reports have been 
obtained.  

It appears that the all elements required for proper notice under 
the VCAA, to include the "fourth element" as set forth in 
Pelegrini, have been satisfied.  In this regard, and in any event, 
a recent opinion by the General Counsel's Office, it was 
determined that the Pelegrini Court's discussion of the "fourth 
element" was obiter dictum and was not binding on VA.  VAGCOPPREC 
1-2004 (February 24, 2004).  

The Board further acknowledges that the June 2002 letter was sent 
to the veteran after the RO's June 1996 decision that is the basis 
for this appeal.  As noted in Pelegrini, the plain language of 38 
U.S.C.A. § 5103(a) requires that this notice be provided 
relatively soon after VA receives a complete or substantially 
complete application for benefits; thus, the Court held that under 
section 5103(a), a service-connection claimant must be given 
notice before an initial unfavorable RO decision on the claim.  In 
this case, however, the unfavorable RO decision that is the basis 
of this appeal was already decided by the time the VCAA was 
enacted.  However, in reviewing AOJ determinations on appeal, the 
Board is required to review the evidence of record on a de novo 
basis and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the failure 
to provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes the 
single and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply is 
no "adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, No. 01-
944, slip op. at 13.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it is 
only after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  All the 
VCAA requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant on June 2002 were not given prior 
to the first AOJ adjudication of the claim, the notices were 
provided by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notices 
fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, the case was 
readjudicated and a Supplemental Statement of the Case was 
provided to the appellant in February 2003.  The claimant has been 
provided with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notice. 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO satisfied 
its duty to assist the veteran by obtaining his available private 
medical records as well as scheduling six VA examinations of the 
veteran's knee.  In addition, the veteran and his representative 
have had ample opportunity to present evidence and argument in 
support of this appeal and have not identified any outstanding 
available information or evidence relevant to the veteran's claim.  
The veteran also presented sworn testimony in September 2003 
before the undersigned acting Veterans Law Judge.  The Board 
concludes, therefore, that a decision on the merits at this time 
does not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has not 
been prejudiced by a failure of VA in its duty to assist, and that 
any violation of the duty to assist could be no more than harmless 
error.  See Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 
2004).  


II.  Analysis

Disability evaluations are determined by comparing the veteran's 
present symptomatology with the criteria set forth in the VA's 
Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2003).  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  
Furthermore, when, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).

Governing regulations include 38 C.F.R. §§ 4.1 and 4.2 (2003), 
which require the evaluation of the complete medical history of 
the veteran's condition.  Where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2003); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's right knee disability has been evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5257 (2003) by analogy.  See 
38 C.F.R. § 4.20 (2003); see also Lendenmann v. Principi, 3 Vet. 
App. 345 (1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  
Under 38 C.F.R. § 4.71a, DC 5257, a 20 percent rating is warranted 
for moderate recurrent subluxation or lateral instability.  A 30 
percent rating is warranted for severe recurrent subluxation or 
lateral instability.  

The standardized description of joint measurements is provided in 
Plate II under 38 C.F.R. § 4.71 (2003).  Normal extension and 
flexion of the knee is from 0 to 140 degrees.

The words "slight," "moderate" and "severe" as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to ensure that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2003).  It 
should also be noted that use of terminology such as "severe" by 
VA examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of the Board's 
determination of an issue.  The Board evaluates all evidence in 
arriving at a decision regarding an increased rating.  38 C.F.R. 
§§ 4.2, 4.6 (2003).

In evaluating increased ratings, consideration will be given to 
whether higher ratings are available under the provisions of 38 
C.F.R. §§ 4.40, 4.45 (2003) and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Specifically, in DeLuca, the Board was directed to 
consider whether a veteran's complaints of shoulder pain could 
significantly limit functional ability during flare-ups or when 
the arm was used repeatedly, thus warranting a higher evaluation 
under 38 C.F.R. § 4.40.  Accordingly, the Board will consider 
whether weakened movement, excess fatigability, and incoordination 
support higher ratings under 38 C.F.R. § 4.45 (2003).  See DeLuca, 
8 Vet. App. at 207.

The veteran asserts that an increased rating is warranted for the 
internal derangement of his right knee based on his complaints of 
knee pain, weakness and instability.

The medical evidence in this case includes private medical reports 
dated between December 1995 and October 2001 as well as VA joints 
examination reports, dated in December 1996, March 1998, February 
2000, February 2001, July 2002 and October 2002.  

A VA joints examination report, dated in October 2002, indicates 
that the veteran reported his knee was "extremely painful."  He 
further complained of the onset of knee pain "after walking [only] 
two blocks."  The report indicates the veteran wore a knee brace 
prescribed by his private physician.  The examiner observed the 
veteran had two episodes of knee locking when it was in 
recurvatum.  The examiner also noted popping and cracking noises 
in the knee.  Physical examination revealed the veteran walked 
without a limp and was able to do a deep knee bend.  His right 
knee range of motion was 10 degrees recurvatum to 130 degrees of 
flexion without pain.  In addition, there was no effusion or 
tenderness of the knee.  There was a positive Lachman and positive 
Drawer sign, which was noted as mild.  The examiner also noted 
slight laxity of the medial collateral ligament of the knee.  On 
weight bearing, the right knee was unstable and could be brought 
into 15 degrees varus.  In addition, the varus could be reproduced 
while the veteran was on the examining table; however, the 
examiner noted that it was not as obvious as when the veteran was 
standing.  The examiner also noted that the veteran produced 
instability on standing allowing one to "see the joint jump as the 
femoral condyle goes over the meniscus."  The veteran was 
diagnosed with generalized ligamentous laxity of the anterior 
cruciate ligament and the medial collateral ligaments bilaterally.  
The examiner further noted that although the laxity was 
developmental it did produce knee pain.  In addition, he noted the 
veteran sustained a tear of the "posterolateral" corner complex of 
the right knee due to the trauma he sustained in the service.  The 
examiner also related the veteran's right knee varus instability 
to his service.  

A VA examination report, dated in July 2002 notes that the veteran 
walked without a limp and was wearing a brace on his right knee.  
The examiner noted the veteran's medial collateral ligament was 
stable and anterior cruciate ligament was very lax with a positive 
Lachman's and anterior Drawer sign.  The veteran was diagnosed 
with an unstable right knee, which produced pain on walking. 

A VA examination report, dated in February 2001, indicates the 
veteran had moderate atrophy of the right quadriceps, no joint 
effusion and slightly increased medial joint line tenderness on 
the right side of his knee.  The examiner further noted the 
posterior cruciate appeared to be intact and there was no opening 
of the joint specifically on a valgus stress.  There was no 
instability of the patella.  The report indicates the 
patellofemoral grinding test was mildly positive at the extreme.  
In addition, the range of motion of the veteran's right knee was 
recorded as 0 to 60 degrees.  One inch of atrophy of the 
quadriceps was noted 2 inches above the tibial tubercle on the 
right side.  A magnetic resonance imaging (MRI) test of the right 
knee revealed undersurface irregularity of the posterior horn of 
the medial meniscus that extends towards the meniscal body.  The 
examiner noted the findings were consistent with an undersurface 
tear.  The examiner further noted that the ACL, PCL, MCL and 
lateral collateral ligament complex and extensor mechanism were 
intact.  The examiner stated that the internal derangement and 
instability might be termed minimal resulting in a functional loss 
due to pain of 5 degrees of both flexion and extension.  The 
veteran was diagnosed with insufficient anterior cruciate of the 
right knee.  The examiner further stated that there was no 
specific instability for which the veteran could not compensate.  
The examiner noted pain was present at the patellofemoral joint.  
He stated that the veteran is "generally able to control the 
instability and that the general problem is 'muscular 
atropesent.'"  He noted there was moderate functional loss of the 
right knee and told the veteran that his arthritic symptoms would 
increase with the joint instability in his right knee.

An MRI of the veteran's right knee from Capital Imaging 
Associates, dated in September 2001, indicates that there was a 
small tear involving the inferior surface of the posterior horn of 
the medial meniscus.

A February 2000 VA examination report indicates the veteran 
complained of pain, locking, popping and occasionally "giving out" 
of his right knee.  Physical examination revealed no swelling, 
increased heat or erythema of the right knee.  In addition, the 
veteran had a full, painless range of motion with mild crepitus.  
Mild tenderness to palpation was noted along the medial joint 
line.  Lachman test was positive.  A positive Drawer test was 
noted with a questionable end point.  Valgus laxity was noted in 
the right knee.  The veteran's gait was within normal limits.  X-
rays showed slight narrowing of the medial joint compartment.  MRI 
revealed small amount of effusion in the lateral aspect of the 
knee joint.  Otherwise, the examiner noted no significant 
abnormalities.  The diagnoses were mild DJD (degenerative joint 
disease) of right knee, and no evidence of soft tissue damage, 
right knee.

In addition, the claims file contains private treatment records 
dated in September 2000, prepared by Dr. I.A.M., M.D.  He noted 
the veteran's description of "an obvious medial lateral 
instability to his joint," which he could easily demonstrate when 
he stood."  Specifically, when the veteran stood the examiner 
observed his tibia medial to lateral on his femur.  Physical 
examination showed the veteran's right quadriceps slightly 
weakened.  No definite effusion was noted.  The examiner also did 
not find specific medial joint line tenderness.  He estimated a 
"two plus anterior cruciate ligament injury" and a "definite 
laxity and give on the lateral side of the joint."  A forced varus 
stress resulted in the lateral side of joint to open.  However, a 
valgus stress test did not produce the same results.  Furthermore, 
there was no opening up specifically on the medial side.  The 
examiner also reviewed an MRI test report dated 6 months prior to 
his examination of the veteran.  He noted: "[O]ne film shows 
whispering threads of the ACL.  This is the only film, which shows 
anything that looks like there is a remnant of the ACL, most 
likely the ACL is significantly damaged or even completely out 
except for a few fibers."  He also noted that the MRI appeared to 
indicate some damage to the anterior portion of the medial 
meniscus.  The examiner noted the ligaments were difficult to 
determine on the medial and lateral side as they were probably 
showing a lot of scar tissue.  In addition, the examiner found 
"significant instability" to the veteran's knee.  He stated: 
"[T]his is not only anterior/posterior from an anterior cruciate 
ligament but there is very significant severe medial to lateral 
instability especially on the lateral side of the joint."  

The claims file also contains private treatment records from Dr. 
W.G., M.D. dated in January 2000.  These records indicate the 
veteran complained of knee instability.  He also reported that it 
was difficult for him to plant and change direction.  He also 
reported difficulty playing with his six-year old and difficulty 
being a corrections officer.  The examiner noted a more visible 
varus deformity on the right knee than on the left knee.  The 
examiner observed the veteran ambulated without an antalgic gait 
but that he turned his right foot outward.  He also observed the 
veteran had a chronic anterior cruciate ligament deficiency injury 
to the postolateral corner of the knee that may require operative 
intervention to stabilize his knee.  He noted significant injury 
to the veteran's knee.  He further noted that instability and 
early arthritis could progress in the future.  He also reviewed X-
rays from 1996 through 1998 and noted some early degenerative 
changes of the patellofemoral articulation of the medial 
compartment.   The assessment noted chronic ACL deficiency, and 
that surgery may be useful.  

The claims file also includes private treatment records from Dr. D 
dated in October 1998, which includes Dr. D's review of an MRI of 
the veteran's right knee.  He indicated: "Right knee appears to 
have some laxity, possibly noted in the ACL, but the fibers do 
appear to be going out.  He has some medial meniscus of the 
degenerative type pathology and an old starin of the MCL."  The 
veteran's physical examination revealed a very soft end point.  He 
had a "significant amount of valgus instability on his right 
compared to his left, although both had some laxity noted on 
medial collateral side."  The examiner noted that this might be 
explained by the narrowing of joint line from some degenerative 
changes.  

A VA examination report, dated in March 1998, indicates that the 
veteran had no over swelling or hypertrophic changes.  He was able 
to bend his knee to 130 degrees and hyperextend to "-5".  On 
ligamentous testing, Lachman maneuver was positive with a moderate 
instability noted.  McMurray tests showed no reproducible click.  
On palpation of the medial aspect of the joint line, there was 
tenderness noted.  There also was slight crepitus on movement.  
However, no "quadriceps atrophy" was noted.  X-rays of the right 
knee were unremarkable and an MRI of the right knee was normal.  
The examiner diagnosed the veteran with "internal derangement of 
the right knee, most likely to possible anterior cruciate ligament 
interruption." 

Private medical records from Dr. J.P.N., Jr., M.D., dated between 
1997 and 2001, show that the veteran periodically received 
treatment for complaints of knee pain.  A report, dated in March 
1997, indicates that the veteran had chronic laxity of the 
posterior cruciate and ligament with some varus valgus instability 
and hyperextension.  The report indicates the veteran's physical 
examination revealed no effusion and a full range of motion with 
hyperextension of his right knee.  His ligaments also appeared to 
be intact in neutral extension, but somewhat lacking in 
hyperextension.  Treatment reports dated in 1999 indicate that the 
veteran's knee symptoms included multiple episodes of his knee 
giving way during the course of one week.  Physical examination 
revealed "some" bilateral anterior instability.  The records also 
indicate that treatment options were discussed, including surgery 
and a knee brace.  Treatment records dated in September 2001 also 
indicate the veteran suffered from a painful and unstable right 
knee.  The examiner also reviewed the veteran's MRI's and noted a 
small tear of right medial meniscus in his report.  He further 
noted the right knee appeared to have anterior/posterior 
instability as well as mild collateral instability.  A knee brace 
was recommended. 

Treatment records by Dr. R., dated in December 1995, indicate that 
the veteran complained of constant right knee pain, inability to 
bend his knee fully due to pain, and an inability to put his full 
weight on the right leg due to instability in the knee joint and 
pain.  Palpation of right knee joint produced a painful response 
at the lateral collateral ligament and the lateral meniscus.  Some 
discomfort was noted upon palpation of the patellar ligament just 
below the patella.  Testing of the lateral collateral ligament 
showed instability.  As a varus stress was applied to the medial 
knee the lateral joint space opened considerably, as the stress 
was released the joint closed with an audible "clunk."  There was 
a painful response noted during this maneuver.  The medial 
collateral ligament tested in a normal fashion.  Testing of the 
anterior cruciate showed some lack of integrity as noted by a 
positive anterior drawer sign and when compared to the left leg.  
The veteran did not complain of pain during this test.  The 
posterior cruciate tested as normal.  Range of motion was slightly 
limited on flexion to 115 degrees due to pain and stiffness.  
Sensation as well as reflex testing at or about the knee was 
normal.  Positive Appley's distraction test was also performed 
which elicited some pain at the lateral ligament.  Appley's 
compression test was negative.  Plain X-rays taken showed no 
evidence of fracture or pathology.  There was marked reduction in 
joint spacing from normal, especially at the lateral aspect of the 
right knee joint.  There was evidence of degenerative arthritic 
changes at the lateral tibial plateau (sclerosis) as well as 
sclerotic changes in the lateral collateral and anterior cruciate 
ligaments.  Positive test results revealed instability of the 
right knee.  The examiner noted that the tests were consistent 
with lateral collateral and anterior cruciate ligament 
tearing/sprain as well as lateral meniscus degeneration to some 
degree.  The examiner also noted the veteran's right knee 
instability would progressively worsen with time.  At the time of 
this examination, the veteran was a truck mechanic and the 
examiner noted that the strenuous bending and lifting necessitated 
by the occupation would further complicate the active symptom 
complex and in all likelihood guarantee further degenerative 
changes and instability.

Finally, the Board has reviewed the veteran's sworn testimony in 
which he explained that his knee buckles, pops and cracks.  He 
also testified that it became numb after he has sat for a period 
of time.  He further explained that standing is difficult.  He 
complained of knee instability and described that his knee 
regularly "gave out."  He explained that using his knee caused it 
to buckle and hurt.  He also described how after getting out of 
his car, he had to stand, sometimes up to 10 minutes, before he 
could walk because his knee would become numb.  He stated that he 
suffered continuous knee pain, even at night.  He testified that 
he uses oral medication and wears a knee brace "occasionally."  
The veteran also testified that as a corrections officer, his knee 
condition affects his ability to deal with inmate confrontations.  
He further explained that his knee condition also affects his 
ability to play soccer with his son.

The Board finds that the evidence shows that the veteran's right 
knee disability is productive of severe recurrent subluxation or 
lateral instability.  Both VA and private examination reports show 
ligamental laxity on testing and contain findings of recurrent 
lateral instability of the right knee.  The reports also show that 
the veteran can sublux his femur laterally off his tibia, and that 
he has been issued a brace.  Most recently, he was shown to have 
generalized ligamentous laxity of the anterior cruciate ligament 
and the medial collateral ligaments.  Therefore, based on its 
review of the evidence, the Board finds that a disability rating 
of 30 percent for the veteran's right knee disability is warranted 
under DC 5257.  The Board notes that the 30 percent rating is the 
maximum rating provided for under DC 5257.  In addition, as DC 
5257 is not predicated on loss of range of motion, 38 C.F.R. §§ 
4.40 and 4.45, as interpreted in DeLuca, 8 Vet. App. 202, do not 
apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

A higher rating is not available under any other diagnostic code.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under 38 
C.F.R. § 4.71a, DC 5256, ankylosis of the knee in flexion between 
10 degrees and 20 degrees warrants a 40 percent evaluation.  
Ankylosis is immobility and consolidation of a joint due to 
disease, injury, surgical procedure.  Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995).  

Under 38 C.F.R. § 4.71a, DC 5262, Nonunion of the tibia and fibula 
of either lower extremity warrants a 40 percent evaluation if 
there is loose motion requiring a brace.  

A rating in excess of 30 percent is not warranted under either DC 
5256 or DC 5262.  In this case, the clinical findings do not show 
that the veteran has any ankylosis of the right knee.  On the most 
recent VA examination, he had a range of motion in the right knee 
from 10 to 130 degrees.  Furthermore, the medical evidence does 
not show that the veteran has a nonunion of the tibia and fibula.  
Therefore, the Board can find no basis under DC 5256 or DC 5262 to 
grant the veteran a rating in excess of 30 percent.

Finally, the Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1) (2003), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran for 
his service-connected disabilities, an extraschedular evaluation 
will be assigned.  To this end, the Board notes that neither 
frequent hospitalization nor marked interference with employment 
due to the veteran's service-connected right knee disability is 
demonstrated, nor is there any other evidence that this condition 
involves such disability that an extraschedular rating would be 
warranted under the provisions of 38 C.F.R. § 3.321(b)(1) (2003).  
In making this determination, the Board notes that it has paid 
particular attention to the veteran's testimony as well as the 
medical evidence and does not find that the veteran's right knee 
disability causes a marked interference with the veteran's 
employment.  

The Board's analysis requires consideration of a precedent opinion 
by the General Counsel for VA, dated July 1, 1997 (VAOPGCPREC 23-
97).  This opinion held that a claimant who has arthritis and 
instability of the knee might be rated separately under Diagnostic 
Codes (DC) 5003 and 5257.  The General Counsel stated that when a 
knee disorder is already rated under DC 5257, the veteran must 
also have limitation of motion which at least meets the criteria 
for a zero-percent rating under DC 5260 (flexion limited to 60 
degrees or less) or 5261 (extension limited to 5 degrees or more) 
in order to obtain a separate rating for arthritis.  The General 
Counsel subsequently held in VAOPGCPREC 9-98, 63 Fed. Reg. 56704 
(1998), that a separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59; see 
also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  

Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, which address 
limitation of motion of the knee, a 10 percent rating will be 
assigned for flexion limited to 45 degrees or extension limited to 
10 degrees.  A 20 percent rating is warranted when flexion is 
limited to 30 degrees or extension is limited to 15 degrees.  

In this case, the veteran's right knee is shown to have arthritis, 
but not compensable limitation of motion.  In this regard, the 
most recent examination report of record is the October 2002 VA 
examination report, which shows that the right knee had flexion to 
10 degrees and extension to 130 degrees.  Although reports more 
distant in time show a greater limitation of motion, as the most 
recent report of record, the October 2002 VA report is considered 
to be the most probative of his current condition.  See Francisco, 
supra.  The Board further points out that the range of right knee 
motion demonstrated in the October 2002 VA report is nearly 
identical to that noted in the July 2002 VA examination report 
(showing a range of right knee motion of 0 to 135 degrees).  While 
the demonstrated limitation of motion does not approximate that 
which would be required for a compensable rating under DC's 5260 
or 5261, the evidence is at least in equipoise as to whether the 
veteran has painful motion.  In Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991), the Court held that, read together, 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful 
motion due to degenerative arthritis, which is established by x-
ray study, is deemed to be limitation of motion and warrants the 
minimum rating for a joint, even if there is no compensable 
limitation of motion.  Therefore, as there is objective evidence 
of painful motion, a separate 10 percent rating for right knee 
arthritis is warranted.

The Board has also considered the veteran's complaints of pain, 
limitation of motion, and functional loss due to pain.  However, 
even considering the standards outlined in DeLuca, and the 
provisions of 38 C.F.R. § 4.40 et seq., there is no basis upon 
which to assign a higher rating.  The Board initially notes that 
some muscle atrophy and weakness have been noted in older reports.  
See e.g., report of Dr. M, dated in September 2000, February 2001 
VA examination report.  However, as previously stated, more recent 
reports are considered to be the most probative of the veteran's 
current condition.  In this case, the most recent report is the 
October 2002 VA examination report, which shows that the veteran 
walked without a limp, and that he was able to do a deep knee 
bend.  There was no pain on range of motion.  The July 2002 VA 
examination report includes identical findings.  See also 
September and October 2001 reports of Dr. G (showing veteran was 
ambulatory full weightbearing," "excellent" quadriceps and 
hamstring strength and/or equal deep tendon reflexes).  In 
summary, the veteran is shown to have a nearly full range of 
motion in his right knee, and he is already compensated for the 
instability of his right knee under DC 5257.  There is 
insufficient evidence of functional loss due to right knee 
pathology to support a conclusion that the loss of motion in the 
right knee more nearly approximates the criteria for a 20 percent 
rating under either DC 5260 or DC 5261, even with consideration of 
the regulations pertaining to functional loss.  See 38 C.F.R. §§ 
4.40 and 4.45; DeLuca.  


ORDER

A rating of 30 percent for right knee disability (other than 
arthritis) is granted, subject to provisions governing the payment 
of monetary benefits.

A separate 10 percent rating for arthritis of the right knee is 
granted, subject to regulations governing awards of monetary 
benefits.


REMAND

The veteran argues that service connection is warranted for a 
right foot disorder on a direct basis, or, in the alternative, as 
secondary to his service-connected disabilities.  

Service connection is established when the evidence demonstrates 
that a particular injury or disease that results in a disability 
was incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  Service connection may also be granted for a 
"[d]isability which is proximately due to or the result of a 
service- connected disease or injury."  38 C.F.R. § 3.310(a); 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, the 
U.S. Court of Appeals for Veterans Claims (Court) has held that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is payable for 
that degree of aggravation of a non-service-connected d isability 
caused by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Based on a review of the medical evidence relating to the 
veteran's right foot condition, the Board finds there is 
conflicting evidence as to its nature and severity as well as its 
cause.  

VA has a duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.303(a); Talley v. Brown, 6 Vet. App. 72, 74 (1993).  
This duty includes conducting a thorough and contemporaneous 
medical examination of the veteran.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); see also Green v. Derwinski, 1 Vet. App. 
121, 123 (1991). Given the complex nature of this claim, the Board 
finds that an opinion should be obtained on the question of 
whether the veteran currently has a right foot condition, and, if 
so, whether it is directly related to his accident in service in 
May 1984 (or any other incident of service), or is secondary to 
any service-connected disability.

With regard to the claim of entitlement to a higher evaluation for 
service-connected  residuals, left knee injury, status post 
meniscectomy, the Board notes that in December 2002 the RO granted 
service connection for this condition and assigned a 10 percent 
evaluation. In a letter, received in January 2003, the veteran 
expressed disagreement with the RO's assignment of a 10 percent 
rating.  However, it does not appear that a statement of the case 
(SOC) has been issued.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court indicated 
that in a case in which a veteran expressed disagreement in 
writing with an RO decision and the RO failed to issue an SOC, the 
Board should remand the issue to the RO, not refer it there, for 
issuance of an SOC. Therefore, on remand, the RO should issue an 
SOC to the veteran on the higher evaluation issue.

Therefore, in order to assist the veteran in the development of 
his appeal and to ensure due process, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on his 
part:

1.  The RO should furnish the veteran an SOC on the issue of 
entitlement to a higher evaluation for service-connected  
residuals, left knee injury, status post meniscectomy.  The 
veteran should be advised of the necessity of filing a timely 
substantive appeal.

2.  The veteran should be afforded a comprehensive VA examination 
of his right foot to determine whether he currently has a right 
foot disorder, and, if so, the etiological relationship, if any, 
between such right foot disorder and his service, and his service-
connected right and/or left knee disability.  Specifically, the 
examiner should provide an opinion as to whether the veteran 
currently has a right foot disorder.  

If, and only if, the examiner determines that the veteran has a 
right foot disorder, the examiner should make the following 
determinations: 1) the examiner should state whether it is at 
least as likely as not (i.e., a likelihood of 50 percent or 
greater) that such right foot disorder was caused by any incident 
during the veteran's service; and 2) if the examiner finds that no 
such etiological relationship exists, the examiner should provide 
an opinion as to whether it is at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that the veteran's current 
right foot disorder has been caused or aggravated by his service-
connected knee disabilities; and 3) if aggravation is found, the 
examiner is requested to quantify the degree of additional 
disability to the right foot disorder resulting from aggravation 
by the service-connected knee disabilities (if this cannot 
reasonably be done, the examiner should so state).  

All indicated tests and studies should be accomplished.  The 
claims folders and a copy of this REMAND must be provided to and 
reviewed by the examiner in conjunction with the examination.  All 
clinical findings and opinions, and the bases therefore, should be 
set forth. 

3.  When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  When the development requested has been completed, the 
RO must readjudicate the issue of service connection for a right 
foot condition, to include as secondary to service-connected 
disabilities.  The RO's decision should include consideration of 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 and § 3.310, and  Allen v. 
Brown, 7 Vet. App. 439 (1995), if applicable.  

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires to 
have considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the RO to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	T. STEPHEN ECKERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



